DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0031412, filed on 2019/03/19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-7, 9-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Patent/PGPub. No. 20170062544) in view of Behringer (US Patent/PGPub. No. 20210057391).

Regarding Claim 1, (currently amended), Kang teaches a display panel ([0094], FIG. 4-6, i.e. display panel 300) comprising:
a glass ([0152], FIG. 9-10, i.e. substrate that is formed of glass);
a driver ([0153], FIG. 9-10, i.e. driving channel 131a) disposed on a first surface ([0143], FIG. 9-10, i.e. T1 (right) surface) of the glass (i.e. please see above citation(s)); and
a circuit layer ([0125], FIG. 9-10, i.e. OLED/T2) formed on a second surface ([0143], FIG. 9-10, i.e. OLED/T2 (left) surface) of the glass, the circuit layer comprising:
a plurality of pixel circuits ([0078], FIG. 5, i.e. pixel circuit PCi) configured to drive ([0123], FIG. 7-9, i.e. scan signal) a plurality of micro light emitting diodes (LEDs) ([0069], FIG. 5, i.e. OLED) respectively, the plurality of micro LEDs (i.e. please see above citation(s)) corresponding to a plurality of sub-pixels ([0078], FIG. 5, i.e. pixel circuit PCi) of the display panel respectively;
a plurality of driving circuits ([0123], FIG. 7-9, i.e. scan signal) which are respectively connected to ([FIG. 6-10, i.e. as shown by the figure(s)) the driver (i.e. please see above citation(s)) via wiring ([0128], FIG. 7-9, i.e. switching channel 131b) formed over at least one side surface ([0143], FIG. 9-10, i.e. OLED/T2 (left) surface) of the glass (i.e. please see above citation(s)), and configured to supply driving signals ([0073], FIG. 9, i.e. signal lines) to the plurality of pixel circuits based on signals ([0073], FIG. 9, i.e. data signal) received from the driver (i.e. please see above citation(s)).
However, Kang does not explicitly teach
a plurality of redundancy driving circuits which are respectively connected to the plurality of respective driving circuits in parallel, the plurality of redundancy driving circuits having a same circuit structure as the plurality of respective driving circuits.
In the same field of endeavor, Behringer teaches
a plurality of redundancy driving circuits ([0040], [0041], FIG. 3, i.e. 220/260, 220/270, and 220/280) which are respectively connected to the plurality of respective driving circuits ([0040], [0041], FIG. 3, i.e. 120/160, 120/170, and 120/180) in parallel ([0040], [0041], FIG. 3, i.e. parallel), the plurality of redundancy driving circuits having a same circuit structure ([0040], [0041], FIG. 3, i.e. same design) as the plurality of respective driving circuits (i.e. please see above citation(s)).
Kang teaching of display panel comprising additional and identical circuits to pixel circuits with Behringer teaching of display panel comprising drive circuits connected parallel to repair circuits to effectively repair corresponding color circuits by parallel connecting repair circuits to pixel circuits (Behringer’s [0030]-[0039]).
Regarding Claim 2, (currently amended), Kang teaches the display panel according to claim 1, wherein the plurality of pixel circuits (i.e. please see above citation(s)) are configured to be driven based on the driving signals ([0073], FIG. 92, i.e. signal lines) received from the plurality of driving circuits and the plurality of redundancy driving circuits (i.e. please see above citation(s)).
However, Kang does not explicitly teach
the plurality of redundancy driving circuits are connected, via additional wiring, to the driver and to the plurality of pixel circuits that are respectively connected to the plurality of driving circuits.
Behringer teaches
In the same field of endeavor, Behringer teaches
the plurality of redundancy driving circuits (i.e. please see above citation(s)) are connected (FIG. 3, i.e. as shown by the figure(s)), via additional wiring ([0040], [0041], FIG. 3, i.e. second optoelectronic component 201), to the driver ([0040], [0041], FIG. 3, i.e. first optoelectronic component 101) and to the plurality of pixel circuits ([0031], FIG. 3, i.e. light source 150) that are respectively connected to (FIG. 3, i.e. as shown by the figure(s))the plurality of driving circuits (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kang teaching of display panel comprising additional and identical circuits to pixel circuits with Behringer teaching of display panel comprising drive circuits connected parallel to repair circuits to effectively repair corresponding color circuits by parallel connecting repair circuits to pixel circuits (Behringer’s [0030]-[0039]).
Regarding Claim 3, (original), the display panel according to claim 1, wherein,
Kang teaches based on a connection ([0108], FIG. 6, i.e. connection “Cut”) between a first driving circuit ([0108], FIG. 6, i.e. defective light emitting pixel FP) of the plurality of driving circuits (i.e. please see above citation(s)) and a first pixel circuit ([0108], FIG. 6, i.e. light emitting pixel circuit C) of the plurality of pixel circuits (i.e. please see above citation(s)) being opened ([0108], FIG. 6, i.e. separated), the first pixel circuit (i.e. please see above citation(s)) is configured to be driven by a driving signal ([0110], FIG. 6, i.e. repair line) received from a first redundancy driving circuit ([0110], FIG. 6, i.e. OLED E), among the plurality of redundancy driving circuits (i.e. please see above citation(s)), corresponding to ([0109], FIG. 6, i.e. configuration) the first driving circuit (i.e. please see above citation(s)).
Regarding Claim 4, (original), the display panel according to claim 1, wherein,
Kang teaches based on a connection ([0108], FIG. 6, i.e. connection “Cut”) between a first redundancy driving circuit ([0108], FIG. 6, i.e. defective light emitting pixel FP) of the plurality of redundancy driving circuits (i.e. please see above citation(s)) and a first pixel circuit ([0108], FIG. 6, i.e. light emitting pixel circuit C) of the plurality of pixel circuits being opened ([0108], FIG. 6, i.e. separated), the first pixel circuit (i.e. please see above citation(s)) is configured to be driven based on a driving signal ([0110], FIG. 6, i.e. repair line) received from a first driving circuit ([0110], FIG. 6, i.e. OLED E), among the plurality of driving circuits, corresponding to the first redundancy driving circuit (i.e. please see above citation(s)).
Regarding Claim 5, (original), the display panel according to claim 1, wherein
Kang teaches the plurality of redundancy driving circuits (i.e. please see above citation(s)) are connected ([FIG. 6-10, i.e. as shown by the figure(s)), in an insulated welding form ([0108], FIG. 7-10, i.e. separated from), to the driver and to the plurality of pixel circuits (i.e. please see above citation(s)).
Regarding Claim 6, (currently amended), the display panel according to claim 1, wherein
Kang teaches each of a plurality of pixels (i.e. please see above citation(s)) arranged in a matrix ([0065], FIG. 1, i.e. matrix form) on the display panel comprises the plurality of sub-pixels (i.e. please see above citation(s)), and
wherein the plurality of driving circuits (i.e. please see above citation(s)) comprise a first group ([0095], FIG. 4-6, i.e. scan lines) of the plurality of driving circuits (i.e. please see above citation(s)) for driving corresponding pixel circuits for each row ([0095], FIG. 4-6, i.e. S1/S2) of the matrix (i.e. please see above citation(s)) and a second group ([0095], FIG. 4-6, i.e. data lines) of the plurality of driving circuits for driving corresponding pixel circuits for each column of the matrix (i.e. please see above citation(s)).
Regarding Claim 7, (currently amended), the display panel according to claim 6, wherein
Kang teaches the first group of the plurality of driving circuits (i.e. please see above citation(s)) are configured to sequentially supply the driving signals ([0086], [0087], FIG. 3, i.e. scan signals Sn-1 and Sn) for driving the pixel circuits for each row of the matrix (i.e. please see above citation(s)) based on a clock signal ([0086], [0087], FIG. 3, i.e. scan signals) received from the driver (i.e. please see above citation(s)), and
wherein the second group of the plurality of driving circuits (i.e. please see above citation(s)) are configured to sequentially select pixel circuits corresponding to red (R), green (G) and blue (B) sub-pixels ([0096], FIG. 4-6, i.e. red, blue, green) included in a row ([0095], FIG. 4-6, i.e. S1) to which a driving signal ([0095], FIG. 4-6, i.e. scan signal) is supplied from the first group based on the clock signal (i.e. please see above citation(s)), and sequentially supply data signals ([0095], FIG. 4-6, i.e. data lines) received from the driver to the selected pixel circuits (i.e. please see above citation(s)).
Claim 9 (currently amended), a method of manufacturing a display panel
is rejected similarly to the display panel in Claim 1 as shown above.
Regarding Claim 10, (original), the method according to claim 9,
Kang teaches further comprising, based on an abnormality ([0108], FIG. 6, i.e. connection “Cut”) occurring in a first driving circuit ([0108], FIG. 6, i.e. defective light emitting pixel FP) of the plurality of driving circuits (i.e. please see above citation(s)), opening ([0108], FIG. 6, i.e. separated) a connection ([0108], FIG. 6, i.e. connection “Cut”) between the first driving circuit and a first pixel circuit ([0108], FIG. 6, i.e. light emitting pixel circuit C) among the plurality of pixel circuits connected to ([FIG. 1-10, i.e. as shown by the figure(s)) the first driving circuit (i.e. please see above citation(s)),
wherein the first pixel circuit (i.e. please see above citation(s)) is configured to be driven based on a driving signal received from a first redundancy driving circuit ([0110], FIG. 6, i.e. OLED E) among the plurality of redundancy driving circuits corresponding to the first driving circuit (i.e. please see above citation(s)).
Regarding Claim 11, (currently amended), the method according to claim 9,
Kang teaches further comprising, based on an abnormality ([0108], FIG. 6, i.e. connection “Cut”) occurring in a first redundancy driving circuit ([0108], FIG. 6, i.e. defective light emitting pixel FP) of the plurality of redundancy driving circuits (i.e. please see above citation(s)), opening ([0108], FIG. 6, i.e. separated) a connection ([0108], FIG. 6, i.e. connection “Cut”) between the first redundancy driving circuit (i.e. please see above citation(s)) and a first pixel circuit ([0108], FIG. 6, i.e. light emitting pixel circuit C) among the plurality of pixel circuits (i.e. please see above citation(s)) connected to ([FIG. 1-10, i.e. as shown by the figure(s)) the first redundancy driving circuit (i.e. please see above citation(s)),
wherein the first pixel circuit (i.e. please see above citation(s)) is configured to be driven based on a driving signal ([0110], FIG. 6, i.e. repair line) received from a first driving circuit ([0110], FIG. 6, i.e. OLED E) among the plurality of driving circuits corresponding to the first redundancy driving circuit (i.e. please see above citation(s)).
Claim 12 (currently amended), the method according to claim 9
is rejected similarly to the display panel in Claim 6 as shown above.
Claim 13 (currently amended), the method according to claim 12
is rejected similarly to the display panel in Claim 7 as shown above.
Regarding Claim 15, (new), Kang teaches a method for driving ([0006], FIG. 4-6, i.e. driving) a plurality of micro light emitting diodes (LEDs) ([0069], FIG. 5, i.e. OLED) in a display panel ([0094], FIG. 4-6, i.e. display panel 300), the display panel comprising a glass ([0152], FIG. 9-10, i.e. substrate that is formed of glass), a driver ([0153], FIG. 9-10, i.e. driving channel 131a) disposed on a first surface ([0143], FIG. 9-10, i.e. T1 (right) surface) of the glass (i.e. please see above citation(s)) and a circuit layer ([0125], FIG. 9-10, i.e. OLED/T2) formed on the glass, the method (i.e. please see above citation(s)) comprising:
generating, by a plurality of driving circuits ([0096], FIG. 4, i.e. thin film transistors) and a plurality of redundancy driving circuits ([0110], FIG. 6, i.e. OLED E) included in the circuit layer (i.e. please see above citation(s)), driving signals based on signals ([0098], FIG. 7-9, i.e. data) received from the driver (i.e. please see above citation(s)); and
supplying the driving signals (i.e. please see above citation(s)) to a plurality of pixel circuits ([0096], FIG. 4, i.e. pixels P’s) for driving the plurality of micro LEDs (i.e. please see above citation(s)),
wherein the plurality of micro LEDs correspond to a plurality of sub-pixels ([0078], FIG. 5, i.e. pixel circuit PCi) of the display panel respectively (i.e. please see above citation(s)), and
wherein the plurality of driving circuits and the plurality of redundancy driving circuits (i.e. please see above citation(s)) are respectively connected to the driver (i.e. please see above citation(s)) via wiring ([0128], FIG. 7-9, i.e. switching channel 131b) formed over at least one side surface ([0143], FIG. 9-10, i.e. OLED/T2 (left) surface) of the glass (i.e. please see above citation(s)).
However, Kang does not explicitly teach
the plurality of redundancy driving circuits are respectively connected to the plurality of driving circuits in parallel, the plurality of redundancy driving circuits having a same circuit structure as the plurality of driving circuits.
In the same field of endeavor, Behringer teaches
the plurality of redundancy driving circuits ([0040], [0041], FIG. 3, i.e. 220/260, 220/270, and 220/280) are respectively connected to the plurality of driving circuits ([0040], [0041], FIG. 3, i.e. 120/160, 120/170, and 120/180) in parallel ([0040], [0041], FIG. 3, i.e. parallel), the plurality of redundancy driving circuits (i.e. please see above citation(s)) having a same circuit structure ([0040], [0041], FIG. 3, i.e. same design) as the plurality of driving circuits (i.e. please see above citation(s)).
Kang teaching of method driving display panel comprising additional and identical circuits to pixel circuits with Behringer teaching of method driving display panel comprising drive circuits connected parallel to repair circuits to effectively repair corresponding color circuits by parallel connecting repair circuits to pixel circuits (Behringer’s [0030]-[0039]).
Regarding Claim 16, (new), the method according to claim 15,
Kang teaches further comprising:
based on a connection ([0108], FIG. 6, i.e. connection “Cut”) between a first driving circuit ([0108], FIG. 6, i.e. defective light emitting pixel FP) of the plurality of driving circuits (i.e. please see above citation(s)) and a first pixel circuit ([0108], FIG. 6, i.e. light emitting pixel circuit C) of the plurality of pixel circuits (i.e. please see above citation(s)) being opened ([0108], FIG. 6, i.e. separated), generating, by a first redundancy driving circuit ([0110], FIG. 6, i.e. OLED E) among the plurality of redundancy driving circuits corresponding to the first driving circuit (i.e. please see above citation(s)), a driving signal ([0099], FIG. 5-6, i.e. repair line RL1 and RL2)  for driving the first pixel circuit of the plurality of pixel circuits (i.e. please see above citation(s)); and
supplying, by the first redundancy driving circuit, the driving signal to the first pixel circuit (i.e. please see above citation(s)).
Regarding Claim 17, (new), the method according to claim 15,
Kang teaches further comprising:
based on a connection ([0108], FIG. 6, i.e. connection “Cut”) between a first redundancy driving circuit ([0108], FIG. 6, i.e. defective light emitting pixel FP) of the plurality of redundancy driving circuits and a first pixel circuit ([0108], FIG. 6, i.e. light emitting pixel circuit C) of the plurality of pixel circuits being opened ([0108], FIG. 6, i.e. separated), generating, by a first driving circuit ([0110], FIG. 6, i.e. OLED E) among the plurality of driving circuits corresponding to the first redundancy driving circuit (i.e. please see above citation(s)), a driving signal ([0099], FIG. 5-6, i.e. first/second connection line 11/12) for driving the first pixel circuit of the plurality of pixel circuits (i.e. please see above citation(s)); and
supplying, by the first driving circuit, the driving signal to the first pixel circuit (i.e. please see above citation(s)).

4.	Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Patent/PGPub. No. 20170062544) in view of Behringer (US Patent/PGPub. No. 20210057391) and KIM et al. (US Patent/PGPub. No. 20130120334).

Regarding Claim 8, (original), Kang and Behringer teach the display panel according to claim 1.
However, Kang and Behringer do not explicitly teach
the circuit layer further comprises an electrostatic discharge (ESD) circuit configured to prevent static electricity of the display panel and a redundancy ESD circuit corresponding to the ESD circuit.
In the same field of endeavor, KIM et al. teach
the circuit layer ([0098], FIG. 9, i.e. display driving device 100d) further comprises an electrostatic discharge (ESD) circuit ([0046], FIG. 1, i.e. first electrostatic discharge (ESD) protection elements ESDP1_1 and ESDP1_2; [0103], FIG. 11, i.e. ESD protection) configured to prevent static electricity ([0046], FIG. 1, i.e. electrostatic discharge; [0103], FIG. 11, i.e. ESD) of the display panel ([0046], FIG. 1, i.e. display driving device 100) and a redundancy ESD circuit ([0046], FIG. 1, i.e. second ESD protection elements ESDP2_1 and ESDP2_2) corresponding to the ESD circuit i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kang and Behringer teaching of display panel comprising additional and identical circuits to pixel circuits with KIM et al. teaching of display panel comprising electrostatic circuits to effectively protect display panel by providing electrostatic circuits (KIM et al.’s [0046]).
Regarding Claim 14, (original), the method according to claim 9,
is rejected similarly to the display panel in Claim 8 as shown above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/VINH T LAM/Primary Examiner, Art Unit 2628